Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on 06/25/2020 for Application No. 16/957,740.  By the amendment, claims 1-6 are pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 06/25/2020 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a control method for controlling a power transmission device including a continuously variable transmission mechanism having the combination features recited in the claim and particularly “making a magnitude of a hydraulic pressure difference between the third oil passage and the first oil passage one the side of the primary pulley oil chamber smaller than a prescribed threshold value when switching the switching valve between the first position and the second position”. 
Regarding claim 6, the prior art of record fails to disclose or render obvious a power transmission device comprising a continuously variable transmission mechanism and having the combination features recited in the claim, particularly “a control unit configured to make a magnitude of a hydraulic pressure difference between the third oil passage and the first oil passage one the side of the primary pulley oil chamber smaller than a prescribed threshold value when switching the switching valve between the first position and the second position”. 

The closest prior art reference is Sluis et al. (US 10,274,082 B2). 
Sluis discloses a continuously variable transmission 1 having a hydraulic system TH including a switching valve 36 arranged to switch an electric pump PE either in parallel with a mechanical pump PM while opening a direct connection 37 or in series with the mechanical pump PM while closing the hydraulic connection 37 between the main actuation line 20 and the distribution line 11 in order to operate in at least one of the four operating modes but does not disclose the features and conditions required by claims 1 and 6. See Figure 2 and at least col. 18-37.
Claims 2-6 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. (US 8,152,692 B2) discloses a controller for vehicle power transmission apparatus including a switching valve 114, see Figures 1 and 4; and
Inagawa et al. (US 9,689,494 B2) discloses a hydraulic control unit for a continuously variable transmission including a switching valve 14. See Figures 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659